Citation Nr: 0011072	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-31 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from November 1950 to July 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board remanded this case in August 1996 for 
further development.


FINDINGS OF FACT

1.  Service medical records show treatment for back 
complaints, without a diagnosis of a chronic back disorder; 
the veteran's spine was normal at discharge.  

2.  The veteran has not presented or identified competent 
medical evidence that relates any current back disorder to 
any incident or event of active service.  

3.  There is no competent post-service medical evidence that 
demonstrates a nexus between claimed post-service 
symptomatology and a current back disorder.  


CONCLUSION OF LAW

The claim for service connection for a back disability is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In his November 1991 claim, the veteran stated that his back 
was injured while sleeping on a steel frame bunk bed on his 
first night of active duty in November 1950.  He asserted 
that, while in basic training, he became temporarily 
paralyzed and needed help moving.  The veteran further 
contended that his back disorder improved but that it would 
still become crippling at times.  The veteran asserted 
that he was now in constant pain.  In his August 1994 
substantive appeal, the veteran asserted that his back 
condition had become worse since service.  

The service medical records reveal that no back problems were 
noted on the veteran's October 1950 enlistment examination 
and the veteran was deemed qualified for enlistment.  In 
November 1950, the veteran sought treatment for back pain and 
the examiner noted that the veteran had a lumbosacral strain 
which was attributed to riding on a train and to the position 
the veteran slept in seven days prior to the examination.  
The examiner excused the veteran from duty and prescribed 
diathermy, massage, and exercise.  When the veteran sought 
treatment for his back in March 1951, the assessment was 
chronic low back pain and aspirin, phenacetin, caffeine and 
diathermy were prescribed.  In January 1953, the veteran 
sought treatment for pain in the left side of his mid-back, 
which had bothered him for several days.  The examiner 
prescribed two doses of infrared and aspirin, phenacetin, and 
caffeine.  The remaining service medical records dated prior 
to separation show examination and treatment for multiple 
medical problems but they do not show further complaints or 
treatment for back problems.  Physical examination during the 
veteran's May 1953 discharge examination shows that the spine 
and musculoskeletal system were normal.  In the report of 
medical history the veteran denied bone, joint or other 
deformity, lameness, and paralysis.  

The post-service medical evidence does not reflect arthritis 
of the spine during the initial post-service year nor does it 
show back problems until many years after service.  

The post-service medical evidence of record reveals that from 
1965 through 1976 the veteran was seen on numerous occasions 
for various medical problems, with no complaints or findings 
or any back disorder.  In an August 1977 medical history the 
veteran reported that he had had a serious accident involving 
dislocation of his back with paralysis and that he had not 
been well recently due, in part, to back pain.  He reported 
to the medical care provider that he had intermittent low 
back pain.   X-rays taken of the veteran's back in mid-1977 
revealed no significant abnormalities.  In November 1977, a 
physician recommended that the veteran do back exercises for 
treatment of his backaches.  In March 1985, the veteran 
sought treatment for back pain which began after he played 
ball with his children.  He reported a history of back 
problems for many years and a "weak back."  The assessment 
was lumbar muscle strain.  In July 1988, the veteran again 
sought treatment for low back pain after having lifted heavy 
boxes at work during the prior week.  The impression was low 
back strain.  A copy of his employer's July 1988 "Accident 
Investigation-Supervision Report" is also in the claims file 
and reveals that the veteran injured his lower back at work 
in July 1988 while bending, lifting and turning with a very 
heavy load.  In September 1989, the veteran was treated for 
low and middle back pain after an automobile accident; the 
impression was post-traumatic myalgia.  At an October 1989 
examination, the examiner noted that the veteran had chronic 
intermittent back problems.  In February 1992, the veteran 
stated that he was unable to sleep on his back secondary to 
pain.  The assessment was normal exam, and chronic headaches.

The veteran submitted several lay statements in support of 
his claim.  There is a statement from a fellow serviceman who 
reported having served in the California Army National Guard 
with the veteran.  The serviceman recalled that since meeting 
the veteran in 1962 or 1963, the veteran complained of 
ongoing back problems.  There are two statements from co-
workers who reportedly have known the veteran since the mid-
to-late 1960s.  They recalled that the veteran had had back 
pain for many years and that he told them this was originally 
due to an injury during active service.  One co-worker also 
recalled that the veteran re-injured his back at work on 
several occasions.  Finally, there are statements from the 
veteran's spouse and his mother.  His mother recalled the 
veteran telling her of the in-service injury.  She stated 
that the veteran had had increasing back problems since 
active service.  His spouse recalled that the veteran had 
back problems at the time they met in 1960 and that those 
problems had increase. 

The veteran underwent a VA examination in November 1996.  He 
related the injury to his back during basic training after 
having slept in a bunk bed that had no springs or support.  
He stated that he experienced temporary paralysis and severe 
pain.  He also stated that his symptoms continued through 
basic training and his condition periodically reoccurred 
since that time.  The VA examiner performed a physical 
examination, which revealed a 10-degree fixed deformity 
described as left degenerative lumbar scoliosis.  The 
examiner noted that an x-ray examination of the spine showed 
a slight decrease in disc space and Grade I retrolisthesis on 
L4-L5.  The diagnosis was early degenerative disc disease of 
the spine.  The examiner did not relate the current diagnosis 
to the in-service injury or any other event of active 
service.  The November 1996 cervical spine x-ray examination 
report includes impressions of minimal degenerative joint 
disease, bilateral uncovertebral joint osteoarthritis and 
mild generalized osteopenia.  The November 1996 lumbar spine 
x-ray examination report includes impressions of mild 
scoliosis, degenerative disc disease of the L4-L5 level, left 
L5-S1 facet joint osteoarthritis and mild osteopenia.  

The veteran underwent another VA examination in January 1997.  
He attributed his chronic low back pain to his first night on 
active duty when he slept on a steel frame bunk bed with a 
saggy mattress.  He stated that he awoke with low back pain.  
He stated that shortly afterward while riding aboard a train 
he experienced paralyzing pain in his low back.  The veteran 
denied a low back injury.  He also stated that over the years 
he had had recurrent back problems.  The VA examiner 
performed a physical examination, which revealed full range 
of motion with mild pain.  Straight leg raising was negative 
to 90 degrees, bilaterally.  There were no musculoskeletal 
abnormalities and strength and sensation were preserved 
throughout the lumbosacral spine.  The diagnosis was lumbago 
with full range of motion with mild pain on range of motion 
exercises.  The VA examiner opined that "no plausible 
connection exists between the veteran's reported 'lumbar 
strain secondary to sleeping on a saggy mattress,' and any 
current clinical findings."  The examiner noted that lumbar 
strain is an acute injury that recovers completely absent re-
injury.  The examiner also noted that since the veteran 
denied any subsequent injury to his lumbosacral spine, there 
was no causative connection.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has also established the following rules with 
regard to claims addressing the issue of chronicity.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  The Court also reiterated that, 
alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b) (1999), 
by the submission of (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. at 65 (citing Savage v. Gober, 10 Vet. App. 488, 495-
97).  The Court determined that a claim for a right knee 
condition was not well grounded based upon a continuity of 
symptomatology analysis, when the sole evidentiary basis for 
the asserted continuous symptomatology was the sworn 
testimony of the appellant himself and when "no" medical 
evidence indicated continuous symptomatology.  McManaway, 13 
Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  The Court stated that it clearly held 
in Savage that section 3.303 does not relieve a claimant of 
the burden of providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  Until the appellant presents 
competent medical evidence to provide a relationship between 
a current disability and either an in-service injury or 
continuous symptomatology, the claim cannot be considered 
well grounded.  Voerth, 13 Vet. App. at 120.  

Analysis

The veteran contends that he injured his back while sleeping 
on a steel frame bunk bed on his first night of active duty 
in November 1950.  He argues that this later resulted in 
temporary paralysis during basic training and the development 
of chronic and recurrent low back pain.  He argues that he 
has a current back disability as a result of that inservice 
event because his back has hurt since that time.  

Under the Court's analysis in Caluza, the post-service 
medical evidence establishes that the veteran has a current 
back disability.  The private medical records show a 
diagnosis of low back strain following a work-related low 
back injury in July 1988.  In September 1989, the veteran was 
treated for low and middle back pain after an automobile 
accident and the examiner's impression was post-traumatic 
myalgia.  This examiner noted in October 1989 that the 
veteran had chronic intermittent back problems.  
Additionally, VA examinations in November 1996 and January 
1997 noted early degenerative disc disease of the spine, mild 
scoliosis, degenerative disc disease of the L4-L5 level, left 
L5-S1 facet joint osteoarthritis, mild osteopenia and 
lumbago.  

The veteran sought treatment for back pain in November 1950.  
He was noted to have lumbosacral strain, which was attributed 
to riding on a train and to the position the veteran slept in 
seven days prior to the examination.  He also received 
treatment for his back in March 1951, with an assessment of 
chronic low back pain.  Finally, in January 1953 the veteran 
sought treatment for pain in the left side of his mid-back 
which had bothered him for several days.  However, his spine 
and musculoskeletal system were found to be normal on the 
service separation examination.  

There is no medical evidence showing arthritis of the spine 
during the initial post-service year.  In fact, there is no 
medical evidence of any back disorder until many years after 
service.  The private post-service medical records, which are 
dated from 1965 through 1992, reflect a number of visits for 
medical complaints prior to 1977 but there was no reference 
to any current or past back problems.  The initial medical 
evidence of post-service back symptoms is dated in 1977.  In 
August 1977, the veteran reported that his back had been 
dislocated, with paralysis, and he indicated that he had 
often had pain in his back that was so bad he was not able to 
do his usual work.  

There are several lay statements in support of the veteran's 
claim.  Most are by individuals who did not even know the 
veteran while he was on active duty and, as to what happened 
during active service, they only purport to relate what the 
veteran told them about an in-service back injury.  To the 
extent that the veteran told those individuals that his post-
service back symptoms were due to an in-service injury, he is 
not competent to determine the etiology of back disorders.  
Nor are the lay affiants competent to attribute any observed 
post-service back difficulties to the veteran's service.  The 
veteran's mother has related that a few weeks after entering 
service the veteran told her he had injured his back and that 
throughout the years he had complained of worsening back 
problems.  Although this evidence tends to support a 
continuity of symptomatology, the veteran's mother is not 
competent to state whether any current back disorder is 
related to the claimed continuity of symptomatology.    

The determinative issue in this case is whether the veteran's 
current low back disorder, which was first shown many years 
after service and includes degenerative disc disease and 
degenerative osteoarthritis of the lumbar spine, is related 
to service in the early 1950s.  This issue is medical in 
nature and requires competent medical evidence.  The 
statements from the veteran and other lay persons that relate 
post-service back disability to service do not constitute 
competent evidence to well ground the claim because they are 
not qualified to render an opinion as to causation between 
the claimed injury and the post-service medical diagnoses.  
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

None of the veteran's treating physicians relates the 
veteran's post-service back problems to active service.  The 
VA examiners also do not relate the currently diagnosed low 
back disorders to any incident or event of active service.  
In fact, the VA examiner who conducted the January 1997 VA 
examination concluded that "no plausible connection exists 
between the veteran's reported 'lumbar strain secondary to 
sleeping on a saggy mattress,' and any current clinical 
findings."  Therefore, the Board finds that the evidence 
does not include a nexus opinion that would well ground this 
claim.  

Under the Court's analysis in Savage, the Court held that, 
alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b) (1999), 
by the submission of (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. at 65 (citing Savage v. Gober, 10 Vet. App. 488, 495-
97).  

As previously stated, the post-service medical evidence 
establishes that the veteran has a current back disability 
and the service medical records show that the veteran 
sustained a back injury during active service in November 
1950.  The veteran was noted to have lumbosacral strain which 
was attributed to riding on a train and to the position the 
veteran slept prior to the examination.  The service medical 
records also show treatment for his back in March 1951 for 
"chronic low back pain."  Finally, in January 1953 the 
veteran sought treatment for pain in the left side of his 
mid-back which had bothered him for several days.  Thus, a 
low back condition was noted during active service.  

However, the competent evidence does not establish a chronic 
disease shown as such in service or within the presumptive 
period under § 3.307.  The service medical records show 
examination and treatment for low back symptoms on only three 
occasions during active service.  Despite the March 1951 
assessment of chronic low back pain, the veteran did not seek 
further treatment for low back symptoms after receiving 
medication and diathermy at that time.  The notation in 
January 1953 shows the veteran sought treatment for pain in 
the left side of his mid-back and not his low back.  In any 
event, the remaining service medical records dated prior to 
separation show multiple medical problems but no further 
complaints or treatment for continued low back problems.  
Moreover, the May 1953 separation examination report shows 
that there were no musculoskeletal defects at separation.  In 
fact, the veteran denied bone, joint or other deformity, 
lameness, and paralysis in his report of medical history 
completed prior to separation.  Additionally, despite his 
allegations of ongoing back pain since separation from 
service in July 1953, the veteran did not report any such 
problems during treatment for various medical complaints from 
1965 to 1977.  

To the extent that the lay evidence submitted in support of 
the claim tends to establish continuity of symptomatology 
since service, it must be noted that the veteran has not 
submitted or identified any medical evidence prior to 1977 
supporting the presence of back pain or other back symptoms.  
The Board also notes that in March 1985 the veteran sought 
treatment for back pain, assessed as lumbar muscle strain, 
which began after he played ball with his children.  In July 
1988, he was noted to have low back strain, after having 
sustained a low back injury lifting heavy boxes at work.  In 
September 1989, he was treated for back pain after an 
automobile accident and the impression was post-traumatic 
myalgia.  These records only show that the veteran has 
sustained intercurrent low back injuries.  In McManaway, the 
Court, without deciding, indicated that where the veteran has 
made contradictory statements, and where there is medical 
evidence that shows a lack of continuous symptomatology as 
well as an intervening cause for the disability, it may well 
be appropriate to consider the evidence of record that 
provides a more complete picture of the veteran's disability 
in determining whether the claim is well grounded.  Id., at 
66.  

Finally, the veteran has not presented or identified medical 
evidence showing a nexus between any in-service back injury 
or his claimed continuous symptomatology, and his current 
back disability.  The Court has held that a well-grounded 
continuity-of-symptomatology claim generally requires medical 
evidence of a nexus or, in appropriate circumstances, lay 
evidence of a nexus between the post-service symptomatology 
and the current disability.  See Savage, 10 Vet. App. at 497 
(holding that "medical expertise was required to relate the 
appellant's present arthritis etiologically to his post-
service symptoms").  The veteran's current diagnoses include 
degenerative disc disease and degenerative arthritis of the 
lumbar spine with osteoarthritis.  These are not disabilities 
for which the veteran's statements or the other lay 
statements can satisfy the nexus requirement and serve to 
well ground the claim.  Grottveit, 5 Vet. App. at 93.  As the 
veteran has not provided any medical evidence or opinion that 
demonstrates a nexus between the claimed post-service 
symptomatology (or any in-service back injury) and his 
current back disability, the claim for service connection for 
a back disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be 


6803164
026803164
identified with some degree of specificity; with an 
indication that the evidence exists and that it would well 
ground the claim.  See Carbino v. Gober, 10 Vet. App. 507, 
510 (1997).  In this case, the veteran has not identified 
existing medical evidence that would make his claim well 
grounded.  Therefore, 38 U.S.C.A. § 5103(a) is not applicable 
to the present case.  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a back disorder is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

- 14 -



- 1 -


